                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Brian Dale Bowers,                  )     C/A No.: 1:19-1516-TMC-SVH
                                        )
                     Plaintiff,         )
                                        )
         vs.                            )         ORDER AND NOTICE
                                        )
    Captain Marvin Nix,                 )
                                        )
                     Defendant.         )
                                        )

        Brian Dale Bowers (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint against Captain Marvin Nix (“Defendant”), alleging a

violation of his constitutional rights. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge. 1

I.      Factual and Procedural Background

        Plaintiff alleges he has suffered unconstitutional conditions of

confinement at Pickens County Detention Center (“PCDC”). Specifically, he

alleges having experienced nose bleeds due to black mold, being denied care


1 The court issued this order on June 4, 2019. On June 17, 2019, the order was
returned as undeliverable and marked “MLNA – Unable to Forward.” [ECF
No. 8-1 at 1]. Plaintiff appears to remain at Pickens County Detention Center.
See Pickens County Inmate Search, available at: https://pickens-so-
sc.zuercherportal.com/#/inmates (last visited June 17, 2019). Thus, the court
is re-issuing the order with amended deadlines.
for a toothache that became infected, having back pain from sleeping on the

floor for two years, and lacking access to legal books. [ECF No. 1 at 4, 6; ECF

No. 1-1 at 7]. Plaintiff requests monetary damages. [ECF No. 1 at 6]. 2

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim




2 On March 22, 2019, Plaintiff filed a prior complaint against Defendant
challenging his conditions of confinement. See Compl., ECF No. 1, Bowers v.
Nix, C/A No. 1:19-876-TMC-SVH (D.S.C. March 22, 2019) (“Bowers I”). In
Bowers I, Plaintiff asserted PCDC was overcrowded, he had been forced to
sleep on the floor for two years, and had suffered exposure to black mold, a bad
tooth, and a swollen throat, and had not received medical care. See id., ECF
No. 7 at 4–5. Despite the court’s warning, Plaintiff failed to correct certain
pleading deficiencies and, on May 8, 2019, the court summarily dismissed
Bowers I with prejudice because Plaintiff failed to connect Defendant to any of
the alleged constitutional violations and, thus, failed to state a claim against
him. Id., ECF No. 13.

                                       2
based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear that a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

                                       3
677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

            1.     Personal Involvement

      Plaintiff’s complaint does not contain any factual allegations of

constitutional wrongdoing or discriminatory actions attributable to Defendant.

Accordingly, Plaintiff’s civil rights claim is subject to summary dismissal.

See Leer v. Murphy, 844 F.2d 628 (9th Cir. 1988) (noting “[s]weeping

conclusory allegations against a prison official will not suffice”; an inmate must

set forth specific facts as to each individual defendant’s participation).

      To the extent Plaintiff alleges Defendant is liable due to his supervisory

role at PCDC, Plaintiff has not alleged sufficient facts to support this claim.

The doctrine of supervisory liability is generally inapplicable to § 1983 suits,

such that an employer or supervisor is not liable for the acts of his employees,

absent an official policy or custom that results in illegal action. See Monell v.

Department of Social Services, 436 U.S. 658, 694 (1978); Fisher v. Washington

Metro. Area Transit Authority, 690 F.2d 1133, 1142–43 (4th Cir. 1982). The

Supreme Court explains that “[b]ecause vicarious liability is inapplicable to

Bivens and § 1983 suits, a plaintiff must plead that each Government-official

                                       4
defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676; see Slakan v. Porter, 737 F.2d 368, 372–

74 (4th Cir. 1984) (finding officials may be held liable for the acts of their

subordinates, if the official is aware of a pervasive, unreasonable risk of harm

from a specified source and fails to take corrective action as a result of

deliberate indifference or tacit authorization).

            2.    Conditions of Confinement

      Conditions of confinement of pretrial detainees are evaluated under the

Due Process Clause of the Fourteenth Amendment rather than under the

Eighth Amendment’s proscription against cruel and unusual punishment. Bell

v. Wolfish, 441 U.S. 520, 535, 537 n.16 (1979); see also Martin v. Gentile, 849

F.2d 863, 870 (4th Cir. 1988). However, “pretrial detainees are entitled to at

least the same protection under the Fourteenth Amendment as are convicted

prisoners under the Eighth Amendment.” Young v. City of Mount Ranier, 238

F.3d 567, 575 (4th Cir. 2001) (citing City of Revere v. Massachusetts Gen.

Hosp., 463 U.S. 239, 243–44 (1983). Therefore, the standards applied in Eighth

Amendment conditions of confinement cases are essentially the same as those

in cases arising under the Fourteenth Amendment for pretrial detainees.

      To state a claim that conditions of confinement violate constitutional

requirements, “a plaintiff must show both (1) a serious deprivation of a basic

human need; and (2) deliberate indifference to prison conditions on the part of

                                       5
prison officials.” Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993). To

demonstrate that the conditions deprived him of a basic human need, a

plaintiff must allege that officials failed to provide him with humane conditions

of confinement, such as “adequate food, clothing, shelter, and medical care, and

[taking] reasonable measures to guarantee the safety of the inmates.” Farmer

v. Brennan, 511 U.S. 825, 832 (1994). As to the second prong, a prison official

is deliberately indifferent if he has actual knowledge of a substantial risk of

harm to a prisoner and disregards that substantial risk. Id. at 847; see also

Parrish v. Cleveland, 372 F.3d 294, 302 (4th Cir. 2004) (stating the standard

of deliberate indifference requires actual knowledge and disregard of a

substantial risk of serious injury).

      Plaintiff has failed to allege sufficient facts regarding the conditions of

his confinement to state actionable constitutional claims. See Strickler, 989

F.2d at 1381 (holding “plaintiff must produce evidence of a serious or

significant physical or emotional injury resulting from the challenged

conditions”); Jordan v. Franks, 2010 WL 4007641, at *2 (S.D. Ga. Aug. 30,

2010) (“[M]ere exposure to mold, mildew, and odors does not amount to ‘an

excessive risk to inmate health or safety’ under the Eighth” or Fourteenth

Amendments) (quoting Farmer, 511 U.S. at 834); Farmer, 511 U.S. at 834–35

(“only extreme deprivations are adequate to satisfy the objective component of

an Eighth Amendment claim regarding conditions of confinement”); Hines v.

                                       6
Sheahan, 845 F. Supp. 1265, 1269 (N.D. Ill. 1994) (“requiring an inmate to

sleep on a mattress on the floor does not in itself rise to the level of a

constitutional violation”); Smalls v. Myers, No. 9:05-2995-GRA-GCK, 2006 WL

1454779, at *7 (D.S.C. May 24, 2006) (“Being forced to sleep on the floor or on

an uncomfortable mattress, in and of itself, does not rise to a level of a

constitutional violation.”); Lewis v. Casey, 518 U.S. 343, 349 (1996) (holding an

inmate alleging denial of access to the courts must be able to demonstrate

“actual injury” caused by the policy or procedure in effect at the place of

incarceration in that his non-frivolous legal claim had been frustrated or was

being impeded); Jones v. Lexington Cnty. Det. Ctr., 586 F. Supp. 2d 444, 448

(D.S.C. 2008) (“the law is quite clear that those being temporarily detained in

county facilities awaiting criminal trials do not have a constitutional right to a

law library”) (citing Magee v. Waters, 810 F.2d 451, 452 (4th Cir. 1987)).

            3.    Official Capacity Claims

      Plaintiff indicates he intends to sue Defendant in his official capacity.

[ECF No. 1 at 2]. As an arm of the state, Defendant is immune from suit in his

official capacity under the Eleventh Amendment.

      The Eleventh Amendment provides, “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of another State, or

by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The

                                       7
United States Supreme Court has long held the Eleventh Amendment also

precludes suits against a state by one of its own citizens. See Edelman v.

Jordan, 415 U.S. 651, 662-63 (1974). This immunity extends not only to suits

against a state per se, but also to suits against agents and instrumentalities of

the state. Cash v. Granville Cnty. Bd. of Ed., 242 F.3d 219, 222 (4th Cir. 2001).

      Because Defendant is an employee of a South Carolina county, while

acting in his official capacity, he is considered an arm of the state and not a

“person” within the meaning § 1983. See Pennington v. Kershaw Cnty., S.C.,

No. 3:12-1509-JFA-SVH, 2013 WL 2423120, at *4 (D.S.C. June 4, 2013) (citing

S.C. Code Ann. § 4-1-10 and applying the Eleventh Amendment to a county as

“a political subdivision of the State”); Chisolm v. Cannon, C/A No. 4:02-3473-

RBH, 2006 WL 361375, at *5–6 (D.S.C. Feb. 15, 2006) (finding Charleston

County Detention Center entitled to Eleventh Amendment immunity as an

arm of the state); Cone v. Nettles, 417 S.E.2d 523, 525 (S.C. 1992) (employees

of a county Sheriff are state officials); see also Will v. Mich. Dep't of State

Police, 491 U.S. 58, 71 (1989) (“[N]either a state nor its officials acting in their

official capacities are ‘persons’ under § 1983.”).

      A state cannot, without its consent, be sued in a district court of the

United States by one of its own citizens upon the claim that the case is one

arising under the Constitution and laws of the United States. Edelman, 415

U.S. at 663. The State of South Carolina has not consented to be sued in this

                                        8
case, see S.C. Code Ann. § 15-78-20(e); thus, as an arm of the state, Defendant

is immune from Plaintiff’s claims for damages against him in his official

capacity.

      For these reasons, Plaintiff’s complaint is subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by July 8, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.



June 17, 2019                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge


                                      9
